DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species 1, consisting of claims 1-10, 18-19 and 25-32 in the reply filed on April 8, 2022 was acknowledged by Examiner, but said election appeared to be made in error. After a telephone consultation with Applicant’s representative, Mr. Chad Wickman, on June 21, 2022, a corrected election was presented/confirmed which consists of the election of Species 1A, Species 2A, Species 3B, Species 4A, and Species 5A - which encompasses claims 1-5, 9-12, 17-20, 23 and 30-32 (claims 1-4, 9-10, 19 and 30-32 being generic).
Claims 6-8, 13-16, 21-22 and 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, referring to the “heating element”, Applicant recites that it is "not supported on its inside" (emphasis added). However, there appears to be insufficient antecedent basis for this emphasized limitation in the claim because a “heating element” having an “inside” cannot be presumed without first being established. For example, a heating element in the form of a solid wire would not necessarily have an “inside”; whereas a heating element in the form of a coil may have an “inside” or interior region of the coil. Further, it is not clear that the term “inside” is referring to, specifically, i.e. an interior part thereof? Regarding claim 31, Applicant has recited “the heating element support substantially fills the mouthpiece section”; however, it is not clear what the metes and bounds of “substantially fills” is.  
Clarification and/or correction of all of the above-addressed issues is requested.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 9-10, 19, 30 and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hon (US. Pat. App. Pub. 2009/0126745).
Regarding independent claim 1, and dependent claim 2 and 9, Hon discloses an electronic cigarette (also termed an “emulation aerosol sucker”) that includes a battery assembly, an atomizer (read: vapor provision) assembly and a cigarette bottle assembly. As depicted in Fig. 1, it is apparent that the device is arranged so as to have a “central longitudinal axis" (see abstract, Fig. 1) (corresponding to the claimed “[a]n electronic vapor provision device comprising a power cell; and a vaporizer”).
Hon further discloses that its atomizer assembly includes an atomizer (307) having a heating body (305) inside a cavity of the atomizer (307) (see para. [0032]-[0034] and Fig. 3). It further teaches that air enters through an air intake hole (502), and then passes through a run-through-hole located on an air-liquid separator (303) - which helps to form an air-liquid mixture as it approaches the atomizer (307) (read: vaporization cavity). This air-liquid mixture sprays onto the heating body (305), gets vaporized, and is quickly absorbed into the airflow and condensed into aerosol which passes into the suction nozzle (403) (mouthpiece) for delivery into the oral cavity of the user (see para. [0032])(corresponding to the claimed “wherein the vaporizer comprises a heating element, a vaporization cavity”; and the “wherein the vaporization cavity is a region in which liquid is vaporized” recitation of claim 2).
As seen, specifically, in the embodiment depicted in Figs. 10-11, the atomizer (307) is comprised of a micro-porous ceramic structure frame (801) - the interior of which comprises the atomization (read: vaporization) cavity which houses the heating body (305)(read: heating element). The heating body (305) is in the form of a wire, wound around a support (read: heating element support)(corresponding to the claimed “wherein the heating element and a heating element support configured to support the heating element are situated within the vaporization cavity”). 
As clearly seen in Fig. 10, both a portion of the micro-porous ceramic structure frame (801) and the support around which the wire of the heating body (305) is wound would function to divert the air (which would flow from left to right through the atomization cavity) - that is delivered from the air intake (502) through the air-liquid separator (301) and into the atomizing cavity - over the heating body (305). At this point, the airflow is redirected around the “obstructions” and, thus, temporarily prevented from flowing along the central longitudinal axis of the electronic cigarette. This arrangement is located towards the end of the atomizer assembly (read: situated outside of the vaporization cavity/heating element) which, when mated with external screw-thread electrode (209) attached to the battery assembly, forms the electronic cigarette (para. [0040], Fig. 3) (corresponding to the claimed “an airflow channeler, wherein the airflow channeler is situated outside of the vaporization cavity”; and the “wherein the airflow channeler is situated outside of the heating element” recitation of claim 9). 
Regarding claim 3, as clearly seen in Fig. 10, both a portion of the micro-porous ceramic structure frame (801) and the support around which the wire of the heating body (305) is wound would function to divert the air (which would flow from left to right through the atomization cavity) - that is delivered from the air intake (502) through the air-liquid separator (301) and into the atomizing cavity - over the heating body (305). At this point, the airflow is redirected around the “obstructions” and, thus, temporarily prevented from flowing along the central longitudinal axis of the electronic cigarette (corresponding to the claimed “wherein the airflow channeler is configured in use to act as an obstruction such that air flows down a side of the airflow channeler”). 
Regarding claim 4, as stated above, while often referred to as an emulation aerosol sucker, the Hon invention is, in fact, drawn to an aerosol electronic cigarette (see para. [0007])(corresponding to the claimed “wherein the electronic vapor provision device is an electronic cigarette”).
Regarding claim 5, the above-described “vaporization/inhalation process” read along with viewing the Figures (depicting the layout of the device, Fig. 5A, for example) clearly indicates that air is delivered/designed to travel along the central longitudinal axis of the device (corresponding to the claimed “wherein the airflow channeler is configured in use to channel airflow along a length of the heating element”).
Regarding claim 10, as clearly evident from Fig. 10, the support structure for the heating body (305) extends, to some extent, along the longitudinal axis of said heating body (305)(corresponding to the claimed "wherein the airflow channeler is elongated in the direction of a longitudinal axis of the heater”).
Regarding claim 19, as stated above, the heating body (305) is in the form of a wire wound around a support. As such, a wound wire is considered to be a “coiled” wire (corresponding to the claimed “wherein the heater is a heater coil”).
Regarding claim 30, as evident in Figs. 3-4, it is shown that the atomizer assembly, within which the atomizer (307) is provided includes suction nozzle (403) - which is the mouthpiece (see para. [0031])(corresponding to the claimed “wherein the electronic vapor provision device further comprises a mouthpiece section and the vaporizer is part of the mouthpiece section”). 
Regarding independent claim 32, Hon discloses an electronic cigarette (also termed an “emulation aerosol sucker”) that includes a battery assembly, an atomizer (read: vapor provision) assembly and a cigarette bottle assembly. As depicted in Fig. 1, it is apparent that the device is arranged so as to have a “central longitudinal axis" (see abstract, Fig. 1) (corresponding to the claimed “[a] vaporizer for an electronic vapor provision device comprising a power cell”).
Hon further discloses that its atomizer assembly includes an atomizer (307) having a heating body (305) inside a cavity of the atomizer (307) (see para. [0032]-[0034] and Fig. 3). It further teaches that air enters through an air intake hole (502), and then passes through a run-through-hole located on an air-liquid separator (303) - which helps to form an air-liquid mixture as it approaches the atomizer (307) (read: vaporization cavity). This air-liquid mixture sprays onto the heating body (305), gets vaporized, and is quickly absorbed into the airflow and condensed into aerosol which passes into the suction nozzle (403) (mouthpiece) for delivery into the oral cavity of the user (see para. [0032])(corresponding to the claimed “the vaporizer comprising: a heating element, a vaporization cavity”).
As seen, specifically, in the embodiment depicted in Figs. 10-11, the atomizer (307) is comprised of a micro-porous ceramic structure frame (801) - the interior of which comprises the atomization (read: vaporization) cavity which houses the heating body (305)(read: heating element). The heating body (305) is in the form of a wire, wound around a support (read: heating element support)(corresponding to the claimed “wherein the heating element and a heating element support configured to support the heating element are situated within the vaporization cavity”). 
As clearly seen in Fig. 10, both a portion of the micro-porous ceramic structure frame (801) and the support around which the wire of the heating body (305) is wound would function to divert the air (which would flow from left to right through the atomization cavity) - that is delivered from the air intake (502) through the air-liquid separator (301) and into the atomizing cavity - over the heating body (305). At this point, the airflow is redirected around the “obstructions” and, thus, temporarily prevented from flowing along the central longitudinal axis of the electronic cigarette. This arrangement is located towards the end of the atomizer assembly (read: situated outside of the vaporization cavity/heating element) which, when mated with external screw-thread electrode (209) attached to the battery assembly, forms the electronic cigarette (para. [0040], Fig. 3) (corresponding to the claimed “an airflow channeler, wherein the airflow channeler is situated outside of the vaporization cavity”). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hon (US. Pat. App. Pub. 2009/0126745).
Regarding claims 11-12, Hon appears to be silent regarding the cross-sectional shape of its “obstructions”; however, it would not have been outside of the realm of obviousness for one of ordinary skill in the art to have chosen a polygonal (i.e., square) shape for said cross-section as such a shape merely one of many conventional shapes and would merely be chosen as a matter of design choice (corresponding to the “wherein a cross-sectional shape of the airflow channeler is a polygon” recitation of claim 11; and the “wherein a cross-sectional shape of the airflow channeler is a square” recitation of claim 12). 

	Allowable Subject Matter
Claims 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record neither teaches nor reasonably suggests an electronic vapor provisions device having the claimed structure, including:
	-an airflow channeler shaped to bulge in one or more regions, or in a central region (claims 17-18)
	-an airflow channeler configured in use to spiral airflow over the heating coil (claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIONNE W. MAYES/Examiner, Art Unit 1747